Citation Nr: 1002056	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-35 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected low back disability.

2.  Entitlement to service connection for irritable bowel 
syndrome secondary to service-connected low back disability.

3.  Entitlement to an evaluation in excess of 40 percent for 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from August 1981 to June 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of VA rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut (RO).  A November 2005 rating decision granted a 
40 percent rating for service connection low back disability, 
effective November 16, 2004, and the Veteran timely appealed.  
A September 2009 rating decision granted service connection 
for depression and assigned a 30 percent rating effective 
November 20, 2007; this rating decision also granted a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), effective November 20, 
2007.


FINDINGS OF FACT

1.  The Veteran does not have hypertension as a result of his 
service-connected low back disability.   

2.  The Veteran does not have irritable bowel syndrome as a 
result of his service-connected low back disability.

3. The evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2009).  

2.  The Veteran does not have irritable bowel syndrome that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2009).  

3.  The criteria for the assignment of an evaluation in 
excess of 40 percent for service-connected low back 
disability have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). A 
letter was sent to the Veteran in June 2005, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  A 
letter was sent to the Veteran in April 2006, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection on a secondary 
basis.  



In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after either of the letters.  

The April 2006 letter provided information concerning 
evaluations and effective dates that could be assigned if any 
of his claims was granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations of 
the back were conducted in June 2007 and March 2008.  

Although there is no nexus opinion on file on whether the 
Veteran has hypertension and/or irritable bowel syndrome due 
to service-connected disability, none is required in this 
case.  Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran is 
service connected for a particular disorder; and indicates 
that the claimed disability may be associated with the 
service-connected disorder.  38 C.F.R. § 3.159(c)(4).  
Because not all of these conditions have been met, as will be 
discussed below, a new VA examination is not necessary with 
regard to the service connection issue on appeal.  

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims.  All general due process 
considerations have been complied with by VA, and the Veteran 
has had a meaningful opportunity to participate in the 
development of the claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analyses of the Claims

Service Connection Claims

The Veteran seeks service connection for hypertension and 
irritable bowel syndrome as secondary to his service-
connected low back disability.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeals will be 
denied.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran's service treatment records do not contain any 
complaints or findings of hypertension or irritable bowel 
syndrome, and there is no contention that the Veteran had 
either disability in service.  Rather, the Veteran contends 
that he has hypertension and irritable bowel syndrome due to 
his service-connected low back disability.  

The post-service medical evidence on file consists of VA 
treatment and examination records dated from April 2004 to 
August 2009.  These records, which primarily involve 
treatment for psychiatric and musculoskeletal problems, do 
not reveal any complaints or findings of irritable bowel 
syndrome.  Although there were elevated blood pressure 
readings beginning in December 2004 and hypertension was 
diagnosed beginning in May 2007, there is no medical nexus 
opinion on file linking the Veteran's post-service 
hypertension to service-connected low back disability.

Consequently, there is no competent medical evidence on file 
in support of either claim.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  

Because all of the requirements for service connection on a 
secondary basis are not shown, the Veteran does not have 
either hypertension or irritable bowel syndrome as secondary 
to service-connected low back disability.  

The Board has considered the written contentions on file by 
and on behalf of the Veteran.  However, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is not competent to render a probative opinion on a 
medical matter, such as whether there is a medical 
relationship between a claimed disability and a service-
connected disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As there is no competent medical evidence of record to 
support either of the Veteran's claims, the preponderance of 
the evidence is against the claims for service connection for 
both hypertension and irritable bowel syndrome on a secondary 
basis; therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Rating Claim

The Veteran has contended that his service-connected low back 
disability is more severe than currently evaluated.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran was service connected for low back disability by 
rating decision in August 1996 and assigned a 0 percent 
rating effective June 2, 1996.  A claim for increase was 
received by VA in April 2005, and the rating for low back 
disability was increased to 40 percent by rating decision in 
November 2005, effective November 16, 2004, the date that an 
injury to the low back was incurred at work.  The Veteran 
timely appealed.  An April 2007 rating decision granted 
service connection for peripheral neuropathy of the right leg 
and assigned a 10 percent evaluation effective March 24, 
2006.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Under the current rating criteria involving the general 
rating formula for diseases or injuries of the spine, a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is assigned when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine; a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the thoracolumbar spine; a 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and a 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2009).

The notes to the rating formula for diseases and injuries to 
the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2009).  For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id. at Note (2) (2009).  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4) (2009).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).
When evaluated by VA in July 2005, forward flexion of the 
Veteran's thoracolumbar spine was from 0-30 degrees without 
pain and from 0-40 degrees with pain; backward extension, 
lateral flexion, and rotation were from 0-10 degrees without 
pain and from 0-20 degrees with pain.  There was no 
additional functional impairment on repetitive testing.  
There was tenderness to palpation but no spasm or ankylosis.  
Motor testing of the lower extremities was 5/5; reflexes were 
2+.  An MRI of the low back showed mild facet joint disease 
at L3-L4 on the right and L5-S1 bilaterally.  The diagnoses 
were back strain aggravated by post-service fall; and likely 
right-sided sciatica (corresponding to L5-S1 disc disease) 
with significantly limited range of motion due to pain.  .

The Veteran complained on VA examination in May 2006 of 
severe low back pain with numbness down the right leg.  He 
said that he stopped working as a truck driver in November 
2004 due to low back pain.  He used a cane to walk and had a 
marked limp on the right.  Strength was 4/5 on the left and 
4-/5 on the right.  The diagnosis was lower back strain with 
right-sided sciatica with loss of sensation to the right 
groin and pubic area, as likely as not related to 
ilioinguinal nerve entrapment.  As a result of current pain 
symptoms, the Veteran was though to have moderate to severe 
functional limitations in his activities of daily living.  A 
May 2006 EMG did not find any electrodiagnostic evidence of 
L4-S1 radiculopathy on the right.  

An August 2006 MRI of the lumbar spine revealed mild facet 
disease without evidence of central spinal or foraminal 
stenosis.

The Veteran complained in VA treatment records in September 
2006 of worsening back pain with radiation down the right leg 
and an impaired ability to walk.  

According to a May 2007 statement from a VA physician, the 
Veteran had chronic back pain, worsened since November 2004, 
which was not helped by physical therapy and medication.

The Veteran complained on VA examination in June 2007 of back 
pain with intermittent but daily sciatica.  He had problems 
with falling down because of numbness in the right lower 
extremity.  Multiple pain management strategies had not 
helped.  Examination revealed palpable right-sided paraspinal 
muscle tension/tenderness.  Strength was 5/5 in the lower 
extremities and sensation was intact.  Lower extremity 
testing was limited by pain, and the Veteran refused proper 
strength testing.  Forward flexion was 0-45 degrees, backward 
extension was from 0 to less than 5 degrees, and lateral 
flexion and rotation were from 0-10 degrees bilaterally.  The 
examiner noted that the Veteran was able to bend to 
approximately 80 degrees when getting off of his scooter for 
his appointment.  He did not have any fatigue or weakness but 
reported significant lack of endurance and was unable to 
perform repetitive motions.  The assessment was chronic low 
back pain without significant relief, with pain out of 
proportion to the examination findings.  The examiner noted a 
strong psychosocial component (i.e. depression) to his 
chronic pain.

The impression on VA musculoskeletal evaluation in March 2008 
was mechanical low back strain with subjective neurological 
symptoms but without objective findings.  It was also noted 
that the Veteran had severe residual functional impairments 
and was unable to obtain and maintain gainful employment due 
to his condition.

VA treatment records for July 2008 reveal that the Veteran 
had difficulty ambulating to the point that he required a 
wheelchair to move all but short distances.

The Board concludes that an evaluation in excess of 40 
percent is not warranted under the rating criteria for the 
spine.  The Veteran's 40 percent rating is the maximum rating 
assigned for loss of motion of the thoracolumbar spine, which 
is assigned when forward flexion of the thoracolumbar spine 
is to 30 degrees or less.  The Veteran has been assigned this 
rating even though flexion of his thoracolumbar spine is to 
more than 30 degrees.  To warrant a higher rating, there 
would need to be evidence of unfavorable ankylosis of the 
entire thoracolumbar spine, which is not shown in this case.  
Consequently, a schedular rating in excess of 40 percent is 
not warranted for the service-connected low back disability.

The Board would also note that, as noted above, a separate 
evaluation has been assigned for neurological manifestations 
of the low back.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
Note (1) (2009).  

Although an increased evaluation can normally be assigned for 
a back disability involving loss of motion when there is 
additional functional impairment, this is not true when, as 
in this case, the Veteran is already assigned the maximum 
schedular rating for loss of motion.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, a higher rating is not 
warranted for service-connected low back disability under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2009).  See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).  As the Veteran has 
been granted TDIU, the Board does not need to discuss whether 
a higher rating is warranted based on extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2009).

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim for an evaluation in excess of 40 percent for 
service-connected low back disability, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hypertension is denied.

Service connection for irritable bowel syndrome is denied.

A rating in excess of 40 percent for low back disability is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


